internal_revenue_service department of sow washington dc contact person telephone number in reference to t ep ra t3 id date ot 70d uic b legend taxpayer a taxpayer b ira c date date date company m state n court amount dear this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you request several letter rulings under section da representations support your ruling_request of the internal_revenue_code the following facts and taxpayer a whose date of birth was date died on date a resident of state n survived by her spouse taxpayer b as of her date of death and taxpayer b has not attained age taxpayer a had not attained age at her death taxpayer a owned ira c an individual_retirement_account which your authorized representative asserts meets the requirements of code sec_408 with company m as the beneficiary of her ira c of her ira c was amount prior to her death taxpayer a named her estate as of taxpayer a’s date of death the value the terms of taxpayer a’s last will and testament provide in part that is entitled to of the residuary_estate of taxpayer a taxpayer b additionally the terms of taxpayer a’s will provide in relevant part that taxpayer b was nominated as the sole personal representative of the estate of olf page taxpayer a by letters testamentary dated date issued by court a court of competent jurisdiction taxpayer b was named the personal representative of the estate of taxpayer a state n as personal representative of the estate of taxpayer a taxpayer b a distribution of said portion which will total between and of amount bequest intends to request from company m ira c will satisfy taxpayer b’s residuary bequest under taxpayer a’s last will and testament representative of taxpayer a’s estate will pay said amount to taxpayer b residuary beneficiary of taxpayer a's estate bequest into an individual_retirement_arrangement ira in his name following the date on which bequest was received by taxpayer b as the personal representative of taxpayer a's estate the rollover will be accomplished no later than the day as taxpayer b will then roll over upon receipt of bequest taxpayer b a portion of taxpayer a’s set up and maintained as personal based on the above facts and representations you through your authorized representative request the following letter rulings that bequest under taxpayer a’s will term is defined in code d c i with respect to taxpayer b to the extent necessary to satisfy taxpayer b’s residuary is not an inherited ira as that ira c c that taxpayer b may be treated as and a distributee or payee of ira that to the extent that the amounts standing in ira c are timely an ira set up and maintained in the name of taxpayer b rolled over to said rolled over amount will not be included in taxpayer b's gross_income for the year in which rolled over or the year in which distributed from ira c if different with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be under sec_72 in the manner provided code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a d b and code sec_408 d a i provides that sec_408 does not an ira to the individual for apply to any amount_paid or distributed out of whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution page code sec_408 c i provides in pertinent part that an inherited ira sec_408 shall not apply to any amount case of received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reascn of such transfer and such inherited account shall not be treated as an tra for poses of determining whether any other amount is nh a rollover con in the s sec_408 i the individual for whose benefit the account is maintained c ii provides that an ira shall be treated as mh account by reason of the death of another individual and such was not the surviving_spouse of such other individual code sec_408 thus c ii a surviving_spouse who acquires ira and py reason of the death of her husband may elect to treat eeds as her own and roll them over into her own ira cnat -408-8 of the proposed income_tax regulations q a a-4 provide sec_1g spouse is the only individual who may elect to treat a nterest in an ira as the beneficiary's own account if a makes such an election the spouse's interest in the account brect to the distribution_requirements of sec_401 a a of sec_401 a b o o o o m o o o o y h i q o o o e m o urther provides in pertinent part that an election will be been made by a surviving_spouse if either of the following uired amounts in the account including any amounts that ror transferred in accordance with the requirements of i into an ira for the benefit of such surviving_spouse t duted within the appropriate time period applicable to the h ion a b or account or to the account or annuity to which the surviving any additional_amounts are such amounts over to be subject_to the distribution_requirements of section result of such an election is that the surviving_spouse sereda the individual for whose benefit the trust is above which are as described in a n gs cv ction of the proposed requlations provides that if a an employee rolls over a distribution from a qualified spouse may elect to treat the ira as the spouse's own ira he provisions in a-4 tion of the proposed_regulations provides that a may elect to treat an ira of her deceased spouse as her own ons by which a surviving_spouse makes said election soes not provide the exclusive methods by which a surviving the proceeds of a decedent's ira are payable to o the personal representative of the estate and are then onal representative of the estate to the surviving_spouse of subsequently rolls all or a portion thereof to an ira set up an estate page and maintained in the name of the surviving_spouse said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent accordingly such surviving_spouse shall generally not be eligible to roll over ira or have transferred said distributed ira proceeds into her own a residuary beneficiary of the estate the surviving_spouse as however in a case where an estate is the beneficiary of the surviving_spouse is the sole personal representative of the estate as ira well as personal representative of the decedent's_estate requests payment of the ira assets in residuary bequest under the decedent's will and pays said ira amounts to the surviving_spouse in order to at least partially satisfy his residuary bequest under decedent’s will the surviving_spouse will be treated as having received the ira proceeds from the decedent and not from the estate at least partially satisfy the spouse's as personal representative an amount sufficient to a decedent's in this case taxpayer b is the personal representative of taxpayer a’s by means of the course of estate and a residuary beneficiary of her estate action described above taxpayer b will receive ira c assets sufficient to satisfy at least partially his residuary bequest under taxpayer a's will and will then roll over the ira c assets he receives as residuary beneficiary into an ira set up and maintained in his name herein the service will not apply the general_rule described above under the circumstances presented therefore with respect to your ruling requests we conclude as follows that to the extent necessary to satisfy taxpayer b’s residuary bequest under taxpayer a’s will term is defined in code sec_408 da c i with respect to taxpayer 8b is not an inherited ira as that ira c that taxpayer b may be treated as a distributee or payee of ira c and that to the extent that the amounts standing in ira c are timely rolled over into an ira set up and maintained in the name of taxpayer b the said rolled over amount will not be included in taxpayer b's gross_income for the year in which rolled over or in which distributed from ira c 1f different for the year tris ruling letter assumes that ira c is or was qualified under code sec_408 at all times relevant thereto it also assumes that the ira to be set will also meet the requirements of code sec_408 at all times relevant thereto up by taxpayer b which will hold the amounts rolled over from ira c this ruiing is directed solely to the taxpayer who requested it of the code provides that it may not be used or cited by others as sec_6110 precedent ye page pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours fetuul diva frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division - enclosures deleted copy of letter_ruling form_437 ad
